Case 1:20-cv-00511-DDD-JPM Document 8 Filed 06/02/20 Page 1of1PagelID#: 41

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DALE STEWART, CIVIL DOCKET NO. 1:20-CV-511-P
Plaintiff
VERSUS JUDGE DRELL
F.B.0O.P., ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendant
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 7), noting the absence of objection thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Complaint (ECF No. 1) is hereby DENIED and
DISMISSED, in part WITH PREJUDICE under 28 U.S.C. §§ 1915(e)(2) and 1915A,
and in part WITHOUT PREJUDICE FOR LACK OF JURISIDICTION.

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this Di ay of

June, 2020.

DEE D. DRELL >
UNITED STATES DISTRICT JUDGE

 
